Citation Nr: 1418066	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from April 1985 to July 2006.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

In a March 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.


FINDING OF FACT

Resolving any doubt in his favor, throughout the appeal period, the Veteran has had constant or near constant sinusitis manifested headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting. 


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a disability rating of 50 percent, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6513 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A.");regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7(2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement  of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection for sinusitis.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; VA and private medical evidence; a hearing transcript; and the Veteran's contentions.   The Veteran was afforded VA-sponsored compensation examinations in June 2006 and February 2009.  The examiners examined the Veteran, reviewed the claims file and medical history, and provided an explanation for the stated opinion that enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.   The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the March 2014 Board hearing was in compliance with the provisions of Bryant.   Neither the Veteran nor his representative has asserted that the hearing officer failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements speak to whether the Veteran's sinusitis has worsened in severity during the appeal period.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

Claim for Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA must consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the RO evaluated the Veteran's sinusitis as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6513, using the General Rating Formula for Sinusitis.  Under those criteria, a 10 percent rating is assigned for one or two incapacitating episodes of sinusitis per year that require prolonged (lasting four to six weeks) antibiotic treatment or; three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned for sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.   An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Note.

The Veteran's STRs show continuous treatment for sinusitis.  In June 1996 he underwent bilateral endoscopic ethmoidectomy and sphenoidotomy and bilateral maxillary antrostomy.  He filed a service connection claim for sinusitis under a pre-separation program in April 2006.

During a June 2006 VA-sponsored examination, he reported having had constant sinusitis accompanied by headaches, nasal congestion, and purulent discharge.  No antibiotic treatment was needed at the time.  X-rays of the sinus showed evidence of sinusitis in the maxillary area.  Diagnosis was chronic maxillary sinusitis.

According to an August 2007 private medical records provided by Dr. O.M.E, the Veteran complained of sinus pressure.  A diagnosis of rhino-sinusitis is shown.
In February 2009, the Veteran had a VA compensation examination to assess the nature and severity of his sinusitis.  He reported having always had sinus problems accompanied by frontal region headaches, alternating nasal airway obstruction, and sensation of post-nasal drainage.  The examiner indicated that there was no history of incapacitating episodes.  A history of greater than 6 non-incapacitating episodes accompanied by headaches (at least monthly but less than weekly) was noted; those episodes lasted one to two days.  There was frequent breathing difficulty.  

The Veteran's co-workers submitted statements to the effect that they have they observed the Veteran dealing with headaches and nasal congestion; they also indicated that the Veteran always looks fatigued.

The Veteran presented to Ear, Nose & Throat Associates of Corpus Christi for evaluation of his sinuses in May 2009.  His symptoms included chronic nasal congestion, facial pressure, pain with sneezing, and allergy symptoms.  A history of headaches was noted.  A computed tomography (CT) scan of the sinuses showed opacified ethmoids with polypoid changes.  The physician indicated that the Veteran's frontals, ethmoids, and maxillary sinuses are all involved with his chronic pansinusitis.  It was also noted that the frontal sinus on the left is the only frontal sinus that the Veteran had and there was a bit of thickening of the lining in the mucosa.  The physician described the Veteran's sinus problem as complex and needing correction.   Prior to considering any surgery however, the physician recommended adequate medical therapy.  In that regard, the Veteran was prescribed a course of antibiotics and steroids, as well as saline and Afrin.  Allergy testing was also recommended.   Assessment was chronic sinusitis and nasal polyposis.  He had follow-up visits with this medical group through April 2010 to evaluate his condition and assess the prescribed treatment plan.  
Subsequently, the Veteran presented to the Christus Spohn Medical Group

In September 2012, the Veteran had surgery to treat his chronic maxillary sinusitis, chronic frontal sinusitis, chronic ethmoidal sinusitis, chronic sphenoidal sinusitis, and nasal polyps.  

The Board finds that a higher schedular rating of 50 percent for the Veteran's service-connected sinusitis is warranted under Diagnostic Code 6513 throughout the appeal period.   The evidence shows that the Veteran's sinusitis has been treated relatively continuously both during and subsequent to military service.   The findings from the February 2009 examination meet the criteria for at least a 30 percent rating because the examiner indicated that the Veteran's had had more than six non-incapacitating episodes per year of sinusitis characterized by headaches, and the Veteran, as a layperson, is competent to report observable symptoms such as pain and purulent discharge/ crusting.  In addition, the subsequent medical evidence shows that the medication prescribed was not adequately controlling his symptoms to the extent that his sinusitis required an additional procedure in 2012 characterized as functional endoscopic sinus surgery (FESS) with bilateral maxillary, ethmoid, sphenoid, and left frontal sinusotomies.

Resolving any doubt in the Veteran's favor, the evidence during the appeal period more nearly approximates the criteria of near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An initial rating of 50 percent is warranted under Diagnostic Code 6513.  

A 50 percent rating is the maximum rating allowed under Diagnostic Code 6513, and the Veteran's symptoms do not warrant a rating higher than 50 percent under any other diagnostic code pertaining to diseases of the nose and throat.  

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).
As discussed above, the symptoms associated with the Veteran's service-connected sinusitis, including headaches, pain or tenderness of affected sinuses, purulent discharge or crusting, and related surgeries, are fully contemplated by the Rating Schedule.  Although the Veteran reports missing some days of work due to his sinusitis, the objective evidence of record does not demonstrate that the sinusitis markedly interferes with the Veteran's employment, beyond that contemplated by the rating schedule.  The 2006 VA examiner expressly stated that the effect of the Veteran's sinusitis on his usual occupation was mild, and the 2009 VA examiner expressly concluded that there were no significant effects of sinusitis on the Veteran's occupation.  In addition, the Veteran's surgeries to control his sinusitis are already contemplated in the 50 percent rating assigned herein.  

The most recent evidence shows that the Veteran is currently employed full-time as a mechanic.  Consideration of a total rating based on individual unemployability (TDIU) due to service-connected disability is not warranted in connection with this claim.   Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the reasons and bases discussed above, the Board finds that an initial 50 percent disability rating is warranted for sinusitis.  The preponderance of the evidence is against the assignment of higher ratings for any period of the appeal.  To that extent, the benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to a disability rating of 50 percent, but no higher, for service-connected sinusitis is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


